Exhibit 10.1


TRUE DRINKS HOLDINGS, INC.


SECURITIES PURCHASE AGREEMENT


       This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of
November __, 2013, is made by and among True Drinks Holdings, Inc., a
corporation organized under the laws of the State of Nevada (the “Company”) and
each of the purchasers (individually, a “Purchaser” and collectively the
“Purchasers”) set forth on the execution pages hereof (each, an “Execution Page”
and collectively the “Execution Pages”).


RECITALS


WHEREAS, The Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”);
 
WHEREAS, the Purchasers, severally and not jointly, desire to purchase and the
Company desires to issue and sell to the Purchasers, in each case upon the terms
and subject to the conditions set forth in this Agreement, an aggregate of up to
Two Million (2,000,000) shares of the Company’s Series B Convertible Preferred
Stock, par value $0.001 per share (the “Preferred Stock”), which Preferred Stock
shall have the rights, preferences and privileges set forth in the form of
Certificate of Designation, Preferences and Rights attached hereto as Exhibit A
(the “Certificate of Designation”), and shall initially be convertible into
sixteen (16) shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), per share of Preferred Stock;
 
WHEREAS, each Purchaser shall receive a five-year warrant, exercisable for $0.30
per share (the “Exercise Price”), in the form attached hereto as Exhibit B (the
“Series B Warrant(s)”), to purchase that number of shares of Common Stock equal
to 35% of the Purchase Price (defined below), divided by the Exercise Price;


WHEREAS, holders of senior convertible notes issued by the Company in the
aggregate principal amount of up to approximately $4.2 million (the “Notes”)
("Note Holders") may elect to exchange such Notes for up to 500,000 shares of
Preferred Stock and Series B Warrants to purchase up to an additional 175,000
shares of Common Stock.  Note Holders electing to exchange such Notes shall be
considered additional Purchasers hereunder;


WHEREAS, the shares of Common Stock issuable upon conversion of the Preferred
Stock are referred to herein as the “Conversion Shares” and the shares of Common
Stock issuable upon exercise of the Series B Warrants are referred to herein as
the “Warrant Shares.”  The Preferred Stock, the Series B Warrants, the
Conversion Shares and the Warrant Shares are collectively referred to herein as
the “Securities” and each of them may individually be referred to herein as a
“Security”;


WHEREAS, each Purchaser, severally and not jointly, wishes to purchase, upon the
terms and conditions stated in this Agreement, such number of shares of
Preferred Stock and Series B Warrants as is set forth immediately next to such
Purchaser’s name on Schedule A hereto; and


WHEREAS, In connection with the Closing pursuant to this Agreement, the parties
hereto will execute and deliver a Registration Rights Agreement, in the form
attached hereto as Exhibit C (the “Registration Rights Agreement”), pursuant to
which the Company has agreed to provide certain registration rights under the
Securities Act and the rules and regulations promulgated thereunder, and
applicable state securities laws, and an Escrow Agreement, in the form attached
hereto as Exhibit D (the “Escrow Agreement”), pursuant to which First Republic
Trust Company, a division of First Republic Bank, will serve as escrow agent for
the transactions contemplated herein. This Agreement, the Certificate of
Designation, the Series B Warrants, the Registration Rights Agreement and the
Escrow Agreement are collectively referred to herein as the “Transaction
Documents.”

 
-1-

--------------------------------------------------------------------------------

 
 
       NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchasers
hereby agree as follows:


1. PURCHASE AND SALE OF SECURITIES.
 
(a) Purchase and Sale of Securities.  Subject to the terms and conditions
hereof, at the Closing (as defined in Section 1(b) below), the Company shall
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
shall purchase from the Company, such number of Securities as is set forth on
such Purchaser’s Execution Page, for a purchase price (as to each Purchaser, the
“Purchase Price”) equal to $4.00 per share of Preferred Stock.
 
(b) The Closing.  Subject to the satisfaction (or waiver) of the conditions set
forth in Sections 6 and 7 below, closing of the transactions contemplated hereby
(each a “Closing” and collectively, the “Closings”) shall occur at the time and
place as the Company and the Purchasers may mutually agree (the “Closing Date”).
The first Closing shall consist of a minimum required amount of Five Million
Dollars ($5,000,000) (the “Initial Closing”), which amount may not include the
issuance of Securities upon conversion of the Notes, as defined in Section 4(b)
below. In the event that the Company does not issue and sell all of the
Securities at the Initial Closing, the Company shall be entitled to issue and
sell such number of Securities equal to the number of unsold shares of Preferred
Stock and Series B Warrants to additional Purchasers at one or more additional
closings (each, a “Subsequent Closing”), consummated prior to the filing of the
Registration Statement pursuant to the Registration Rights Agreement, in each
case pursuant to terms of this Agreement and provided that each such additional
Purchaser executes an Execution Page hereto and to each of the other Transaction
Documents to which the other Purchasers are a party, and thereby agrees to be
bound by and subject to the terms and conditions hereof and thereof.
 
2. PURCHASER’S REPRESENTATIONS AND WARRANTIES.
 
Each Purchaser severally, but not jointly, represents and warrants to the
Company as follows:


(a) Purchase for Own Account, Etc.  Such Purchaser is purchasing the Securities
for such Purchaser’s own account for investment purposes only and not with a
view towards the public sale or distribution thereof, except pursuant to sales
that are exempt from the registration requirements of the Securities Act and/or
sales registered under the Securities Act.  The Purchaser has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company.  Such
Purchaser understands that such Purchaser must bear the economic risk of this
investment indefinitely, unless the Securities are registered pursuant to the
Securities Act and any applicable state securities or blue sky laws or an
exemption from such registration is available, and that the Company has no
present intention of registering the resale of any such Securities other than as
contemplated by the Registration Rights Agreement.  Notwithstanding anything in
this Section 2(a) to the contrary, by making the representations herein, such
Purchaser does not agree to hold the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption from the
registration requirements under the Securities Act.
 
(b) Accredited Investor Status.  Such Purchaser has filled out the Accredited
Investor Questionnaire attached hereto as Exhibit E, and is an “Accredited
Investor” as that term is defined in Rule 501(a) of Regulation D.
 
(c) Reliance on Exemptions.  Such Purchaser understands that the Securities are
being offered and sold to such Purchaser in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

 
-2-

--------------------------------------------------------------------------------

 


(d) Information.  All materials relating to the business, finances and
operations of the Company (including the Company’s most recent Annual Report on
Form 10-K and most recent Quarterly Report on Form 10-Q) and materials relating
to the offer and sale of the Securities which have been specifically requested
by such Purchaser or its counsel have been made available to such Purchaser and
its counsel, if any.  Neither such inquiries nor any other investigation
conducted by such Purchaser or its counsel or any of its representatives shall
modify, amend or affect such Purchaser’s right to rely on the Company’s
representations and warranties contained in Section 3 below.  Such Purchaser
understands that such Purchaser’s investment in the Securities involves a high
degree of risk, including the risk of loss of its entire investment in the
Securities.
 
(e) Governmental Review.  Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.
 
(f) Transfer or Resale.  Such Purchaser understands that (i) except as provided
in the Registration Rights Agreement, the sale or resale of the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and the Securities may not be transferred unless (A) the
transfer is made pursuant to and as set forth in an effective registration
statement under the Securities Act covering the Securities; or (B) such
Purchaser shall have delivered to the Company an opinion of counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that the Securities to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration; or (C) sold under and in compliance with Rule 144 promulgated
under the Securities Act (including any successor rule, “Rule 144”); or (D) sold
or transferred to an affiliate of such Purchaser that agrees to sell or
otherwise transfer the Securities only in accordance with the provisions of this
Section 2(f) and that is an Accredited Investor; and (ii) neither the Company
nor any other person is under any obligation to register such Securities under
the Securities Act or any state securities laws (other than pursuant to the
terms of the Registration Rights Agreement).  Notwithstanding the foregoing or
anything else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement, provided such pledge is consistent with applicable laws, rules and
regulations.
 
(g) Legends.  Such Purchaser understands that the Preferred Stock and Series B
Warrant and, until such time as the Conversion Shares and Warrant Shares have
been registered under the Securities Act (including registration pursuant to
Rule 416 thereunder) as contemplated by the Registration Rights Agreement or
otherwise may be sold by such Purchaser under Rule 144, the certificates for the
Conversion Shares and Warrant Shares may bear a restrictive legend in
substantially the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES OR IN ANY OTHER JURISDICTION.  THE SECURITIES REPRESENTED
HEREBY MAY NOT BE OFFERED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS
UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THOSE LAWS.
 
       The Company shall, within three business days after any registration
statement covering the Securities (including, without limitation, the
Registration Statement contemplated by the Registration Rights Agreement) is
declared effective, deliver to its transfer agent an opinion letter of counsel,
opining that at any time such registration statement is effective, the transfer
agent shall issue, in connection with the issuance of the Conversion Shares and
Warrant Shares, certificates representing such Conversion Shares and Warrant
Shares without the restrictive legend above, provided such Conversion Shares and
Warrant Shares are to be sold pursuant to the prospectus contained in such
registration statement.  Upon receipt of such opinion, the Company shall cause
the transfer agent to confirm, for the benefit of the holders, that no further
opinion of counsel is required at the time of transfer in order to issue such
shares without such restrictive legend.

 
-3-

--------------------------------------------------------------------------------

 
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by state securities laws, (i) the sale of
such Security is registered under the Securities Act (including registration
pursuant to Rule 416 thereunder); (ii) such holder provides the Company with an
opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale or transfer
of such Security may be made without registration under the Securities Act; or
(iii) such holder provides the Company with reasonable assurances that such
Security can be sold under Rule 144 (which shall not be required to include an
opinion of counsel).  In the event the above legend is removed from any Security
and thereafter the effectiveness of a registration statement covering such
Security is suspended or the Company determines that a supplement or amendment
thereto is required by applicable securities laws, then upon reasonable advance
written notice to such Purchaser the Company may require that the above legend
be placed on any such Security that cannot then be sold pursuant to an effective
registration statement or under Rule 144 and such Purchaser shall cooperate in
the replacement of such legend.  The Company shall use its best efforts to,
within three business days, cause such legend to be removed when such Security
may again be sold pursuant to an effective registration statement or under Rule
144.


(h) Authorization; Enforcement.  The Transaction Documents to which each
Purchaser is a party have been duly and validly authorized, executed and
delivered on behalf of such Purchaser and are valid and binding agreements of
such Purchaser enforceable against such Purchaser in accordance with their
terms.
 
(i) Residency.  Such Purchaser is a resident of the jurisdiction set forth under
such Purchaser’s name on the Execution Page hereto executed by such Purchaser.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Except as set forth on a Disclosure Schedule attached hereto (the “Disclosure
Schedule”), the Company represents and warrants to each Purchaser as follows:


(a) Organization and Qualification.  The Company and each of its subsidiaries
(collectively, the “Subsidiaries”) is a corporation duly organized and existing
in good standing under the laws of the jurisdiction in which it is incorporated
or organized, and has the requisite corporate power to own its properties and to
carry on its business as now being conducted.  The Company and each of its
Subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary and where the failure so to
qualify would have a Material Adverse Effect.  For purposes of this Agreement,
“Material Adverse Effect” means any material adverse effect on (i) the
Securities, (ii) the ability of the Company to perform its obligations under
this Agreement or the other Transaction Documents or (iii) the business,
operations, properties, assets, liabilities, prospects, financial condition or
results of operations of the Company and its Subsidiaries, taken as a whole.
 
(b) Authorization; Enforcement.  (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and the other Transaction Documents, to issue and sell the Preferred
Stock and Series B Warrants in accordance with the terms hereof, to issue the
Conversion Shares upon conversion of the Preferred Stock in accordance with the
terms thereof and to issue the Warrant Shares upon exercise of the Series B
Warrants in accordance with the terms thereof; (ii) the execution, delivery and
performance of this Agreement and the other Transaction Documents by the Company
and the consummation by it of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Preferred Stock and Series B
Warrants, and the issuance and reservation for issuance of the Conversion Shares
and Warrant Shares) have been duly authorized by the Company’s Board of
Directors and no further consent or authorization of the Company, its Board of
Directors, or any committee of the Board of Directors is required, and (iii)
this Agreement constitutes, and, upon execution and delivery by the Company of
the other Transaction Documents, such Transaction Documents will constitute,
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms.  Neither the execution, delivery or performance by
the Company of its obligations under this Agreement or the other Transaction
Documents, nor the consummation by it of the transactions contemplated hereby or
thereby (including, without limitation, the issuance of the Preferred Stock and
Series B, or the issuance or reservation for issuance of the Conversion Shares
or Warrant Shares) requires any consent or authorization of the Company’s
stockholders or any other person.

 
-4-

--------------------------------------------------------------------------------

 
 
(c) Capitalization.  The capitalization of the Company as of the date hereof,
including the authorized capital stock, the number of shares issued and
outstanding, the number of shares issuable and reserved for issuance pursuant to
the Company’s stock option plans, the number of shares issuable and reserved for
issuance pursuant to securities (other than the Preferred Stock and the Series B
Warrants) exercisable or exchangeable for, or convertible into, any shares of
capital stock and the number of shares to be reserved for issuance upon
conversion of the Preferred Stock and exercise of the Series B Warrants is set
forth in Section 3(c) of the Disclosure Schedule.  All of such outstanding
shares of capital stock have been, or upon issuance in accordance with the terms
of any such exercisable, exchangeable or convertible securities will be, validly
issued, fully paid and non-assessable.  No shares of capital stock of the
Company (including the Conversion Shares and the Warrant Shares) are subject to
preemptive rights or any other similar rights of the stockholders of the Company
or any liens or encumbrances.  Except for the Securities and as set forth in
Section 3(c) of the Disclosure Schedule, (i) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exercisable
or exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or arrangements by which the Company or any of its Subsidiaries is
or may become bound to issue additional shares of capital stock of the Company
or any of its Subsidiaries, nor are any such issuances or arrangements
contemplated, (ii) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
its or their securities under the Securities Act (except the Registration Rights
Agreement); (iii) there are no outstanding securities or instruments of the
Company which contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to redeem any security of the Company; and (iv) the Company
does not have any shareholder rights plan, “poison pill” or other anti-takeover
plans or similar arrangements.  Section 3(c) of the Disclosure Schedule sets
forth all of the securities or instruments issued by the Company or any of its
Subsidiaries that contain anti-dilution or similar provisions that will be
triggered by, and all of the resulting adjustments that will be made to such
securities and instruments as a result of, the issuance of the Securities in
accordance with the terms of this Agreement, the Preferred Stock or the Series B
Warrants.  The Company has furnished to Merriman Capital, Inc., placement agent
for the Securities, true and correct copies of the Company’s Articles of
Incorporation as in effect on the date hereof (“Articles of Incorporation”), the
Company’s Bylaws as in effect on the date hereof (the “Bylaws”), and all other
instruments and agreements governing securities convertible into or exercisable
or exchangeable for capital stock of the Company.  The Company or one of its
Subsidiaries has the unrestricted right to vote, and (subject to limitations
imposed by applicable law) to receive dividends and distributions on, all
capital securities of its Subsidiaries as owned by the Company or any such
Subsidiary.
 
(d) Issuance of Securities.  The Preferred Stock and Series B Warrants are duly
authorized and, upon issuance in accordance with the terms of this Agreement,
(i) will be validly issued and free from all taxes, liens, claims and
encumbrances (other than restrictions on transfer contained in this Agreement or
the Certificate of Designation or Series B Warrants), (ii) will not be subject
to preemptive rights, rights of first refusal or other similar rights of
stockholders of the Company or any other person and (iii) will not impose
personal liability on the holder thereof.  The Conversion Shares and Warrant
Shares are duly authorized and reserved for issuance, and, upon conversion of
the Preferred Stock and exercise of the Series B Warrants in accordance with the
terms thereof, (I) will be validly issued, fully paid and non-assessable, and
free from all taxes, liens, claims and encumbrances (other than restrictions on
transfer contained in this Agreement), (II) will not be subject to preemptive
rights, rights of first refusal or other similar rights of stockholders of the
Company or any other person and (III) will not impose personal liability upon
the holder thereof.
 
(e) No Conflicts.  The execution, delivery and performance of this Agreement and
the other Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Preferred Stock and Series B Warrants, and the
issuance and reservation for issuance of the Conversion Shares and Warrant
Shares) will not (i) result in a violation of the Articles of Incorporation or
Bylaws, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment (including, without limitation, the
triggering of any anti-dilution provisions), acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws, rules and regulations and rules and regulations of any
self-regulatory organizations to which either the Company or its securities are
subject) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or affected
(except, with respect to clauses (ii) and (iii), for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations that would
not, individually or in the aggregate, have a Material Adverse Effect).

 
-5-

--------------------------------------------------------------------------------

 
 
(f) Compliance.  Neither the Company nor any of its Subsidiaries is in violation
of its Articles of Incorporation, Bylaws or other organizational documents, and
neither the Company nor any of its Subsidiaries is in default (and no event has
occurred that with notice or lapse of time or both would put the Company or any
of its Subsidiaries in default) under, nor has there occurred any event giving
others (with notice or lapse of time or both) any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party.  The
businesses of the Company and its Subsidiaries are not being conducted, and
shall not be conducted so long as any Purchasers (or any of their respective
affiliates) own any of the Securities, in violation of any law, ordinance or
regulation of any governmental entity, except for possible violations the
sanctions for which either singly or in the aggregate have not had and would not
have a Material Adverse Effect.  Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any Subsidiary has, in the course of his actions
for, or on behalf of, the Company, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity, made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds, violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
or made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.  The Company
and its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate federal, state, provincial or foreign regulatory authorities
that are material to the conduct to its business, and neither the Company nor
any of its Subsidiaries has received any notice of proceeding relating to the
revocation or modification of any such certificate, authorization or permit.
 
(g) SEC Documents, Financial Statements. The Company has timely filed (within
applicable extension periods) all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, the “SEC Documents”). As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act or the Securities Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  None of the statements made in any such SEC Documents is, or
has been, required to be amended or updated under applicable law (except for
such statements as have been amended or updated in subsequent filings made prior
to the date hereof).  As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC applicable with respect thereto.  Such financial
statements have been prepared in accordance with U.S. generally accepted
accounting principles (“GAAP”), consistently applied, during the periods
involved (except as may be otherwise indicated in such financial statements or
the notes thereto or, in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the consolidated financial position of
the Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to immaterial year-end
audit adjustments).  Neither the Company nor any of its Subsidiaries has
received any notice or correspondence from any accountant or other person
relating to any potential material weakness or significant deficiency in any
part of the internal controls over financial reporting of the Company or any of
its Subsidiaries, that has not been cured or otherwise resolved prior to the
date hereof.
 
(h) Except as set forth in the financial statements of the Company included in
the Select SEC Documents (as defined below), the Company has no liabilities,
contingent or otherwise, other than (i) liabilities incurred in the ordinary
course of business subsequent to the date of such financial statements and (ii)
obligations under contracts and commitments incurred in the ordinary course of
business and not required under GAAP to be reflected in such financial
statements, which liabilities and obligations referred to in clauses (i) and
(ii), individually or in the aggregate, are not material to the financial
condition or operating results of the Company.  For purposes of this Agreement,
“Select SEC Documents” means the Company’s (A) Annual Report on Form 10-K for
the fiscal year ended December 31, 2012, (B) Quarterly Reports on Form 10-Q for
the fiscal quarters ended March 31, 2013, June 30, 2013, and September 30, 2013
(C) all Current Reports on Form 8-K filed since October 15, 2012.

 
-6-

--------------------------------------------------------------------------------

 
 
(i) Absence of Certain Changes.  Since October 15, 2012, there has been no
material adverse change and no material adverse development in the business,
properties, operations, prospects, financial condition or results of operations
of the Company and its Subsidiaries, taken as a whole and, except as disclosed
in the Select SEC Documents, neither the Company nor any of its Subsidiaries has
(i) declared or paid any dividends, (ii) sold any assets outside of the ordinary
course of business or (iii) made any capital expenditures outside of the
ordinary course of business.  The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
bankruptcy or receivership law, nor does the Company or any of its Subsidiaries
have any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy proceedings with respect to the Company or any of its
Subsidiaries.
 
(j) Transactions With Affiliates.  None of the officers, directors, or employees
of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services solely in their capacity as officers, directors or employees),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or any corporation, partnership, trust or other
entity in which any such officer, director, or employee has an ownership
interest of five percent or more or is an officer, director, trustee or partner.
 
(k) Absence of Litigation.  Except as disclosed in the Select SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
(including, without limitation, the SEC) pending or affecting the Company, any
of its subsidiaries, or any of their respective directors or officers in their
capacities as such.  To the knowledge of the Company or any of its Subsidiaries,
there are no actions, suits, proceedings, inquiries or investigations before or
by any court, public board, government agency, self-regulatory organization or
body (including, without limitation, the SEC) threatened against the Company,
any of its subsidiaries, or any of their respective directors or officers in
their capacities as such, which, if determined adversely, could, either
individually or in the aggregate, have a Material Adverse Effect.  There are no
facts which, if known by a potential claimant or governmental authority, could
give rise to a claim or proceeding which, if asserted or conducted with results
unfavorable to the Company or any of its subsidiaries, could reasonably be
expected to have a Material Adverse Effect.
 
(l) Intellectual Property.  Each of the Company and its Subsidiaries owns or is
duly licensed (and, in such event, has the unfettered right to grant
sublicenses) to use all patents, patent applications, trademarks, trademark
applications, trade names, service marks, copyrights, copyright applications,
licenses, permits, inventions, discoveries, processes, scientific, technical,
engineering and marketing data, object and source codes, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) and other similar rights and
proprietary knowledge (collectively, “Intellectual Property”) necessary for the
conduct of its business as now being conducted and as presently contemplated to
be conducted in the future (collectively, the “Company Intellectual
Property”).  Section 3(k) of the Disclosure Schedule sets forth a list of all
material Company Intellectual Property owned and/or used by the Company in its
business.  Neither the Company nor any Subsidiary of the Company infringes or is
in conflict with any right of any other person with respect to any third party
Intellectual Property.  Neither the Company nor any of its Subsidiaries has
received written notice of any pending conflict with or infringement upon any
third party Intellectual Property.  Neither the Company nor any of its
Subsidiaries has entered into any consent agreement, indemnification agreement,
forbearance to sue or settlement agreement with respect to the validity of the
Company’s or its Subsidiaries’ ownership of or right to use its Company
Intellectual Property and there is no reasonable basis for any such claim to be
successful.  The Company Intellectual Property are valid and enforceable and no
registration relating thereto has lapsed, expired or been abandoned or canceled
or is the subject of cancellation or other adversarial proceedings, and all
applications therefor are pending and in good standing.  The Company and its
Subsidiaries have complied, in all material respects, with their respective
contractual obligations relating to the protection of the Company Intellectual
Property used pursuant to licenses.  No person is infringing on or violating the
Company Intellectual Property owned or used by the Company or its Subsidiaries.

 
-7-

--------------------------------------------------------------------------------

 
 
(m) Title.  The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and merchantable title to all personal
property owned by them that is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and its Subsidiaries.  Any real property and facilities held
under lease by the Company and its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not materially interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.
 
(n) Tax Status. Except as set forth in the Select SEC Documents, the Company and
each of its Subsidiaries has made or filed all foreign, U.S. federal, state,
provincial and local income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject (unless and only to the
extent that the Company and each of its Subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) and has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.  The Company has not executed a
waiver with respect to any statute of limitations relating to the assessment or
collection of any foreign, federal, state, provincial or local tax. None of the
Company’s tax returns is presently being audited by any taxing authority.
 
(o) Key Employees.  Each of the Company’s directors and officers and any Key
Employee (as defined below) is currently serving the Company in the capacity
disclosed in the Select SEC Documents.  No Key Employee is, or is now expected
to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each Key Employee does not subject the
Company or any of its Subsidiaries to any material liability with respect to any
of the foregoing matters.  No Key Employee has, to the knowledge of the Company
and its Subsidiaries, any intention to terminate or limit his employment with,
or services to, the Company or any of its Subsidiaries, nor is any such Key
Employee subject to any constraints which would cause such employee to be unable
to devote his full time and attention to such employment or services.  For
purposes of this Agreement, “Key Employee” means the persons listed in Section
3(n) of the Disclosure Schedule and any individual who assumes or performs any
of the duties of a Key Employee.
 
(p) Employee Relations.  (i) No application or petition for certification of a
collective bargaining agent is pending and none of the employees of Company or
any of its Subsidiaries are or have been represented by any union or other
bargaining representative and no union has attempted to organize any group of
the Company's employees, and no group of the Company's employees has sought to
organize themselves into a union or similar organization for the purpose of
collective bargaining. The Company and its Subsidiaries believe that their
relations with their employees are good; (ii) no executive officer (as defined
in Rule 501(f) of the Securities Act) has notified the Company that such officer
intends to leave the Company or otherwise terminate such officer’s employment
with the Company; and (iii) the Company and its Subsidiaries are in compliance
with all federal, state and local laws and regulations and, to the Company’s
knowledge, all foreign laws and regulations, in each case respecting employment
and employment practices, terms and conditions of employment and wages and
hours, except where failure to be in compliance would not, either individually
or in the aggregate, result in a Material Adverse Effect.
 
(q) Insurance.  The Company and each of its Subsidiaries has in force fire,
casualty, product liability and other insurance policies, with extended
coverage, sufficient in amount to allow it to replace any of its material
properties or assets which might be damaged or destroyed or sufficient to cover
liabilities to which the Company may reasonably become subject, and such types
and amounts of other insurance with respect to its business and properties, on
both a per occurrence and an aggregate basis, as are customarily carried by
persons engaged in the same or similar business as the Company.  No default or
event has occurred that could give rise to a default under any such policy.

 
-8-

--------------------------------------------------------------------------------

 


(r) Environmental Matters.  There is no environmental litigation or other
environmental proceeding pending or threatened by any governmental regulatory
authority or others with respect to the current or any former business of the
Company or any of its Subsidiaries or any partnership or joint venture currently
or at any time affiliated with the Company or any of its Subsidiaries.  No state
of facts exists as to environmental matters or Hazardous Substances (as defined
below) that involves the reasonable likelihood of a material capital expenditure
by the Company or any of its Subsidiaries that may otherwise have a Material
Adverse Effect.  No Hazardous Substances have been treated, stored or disposed
of, or otherwise deposited, in or on the properties owned or leased by the
Company or any of its Subsidiaries or by any partnership or joint venture
currently or at any time affiliated with the Company or any of its Subsidiaries
in violation of any applicable environmental laws.  The environmental compliance
programs of the Company and each of its Subsidiaries comply in all respects with
all environmental laws, whether foreign, federal, state, provincial or local,
currently in effect.  For purposes of this Agreement, “Hazardous Substances”
means any substance, waste, contaminant, pollutant or material that has been
determined by any governmental authority to be capable of posing a risk of
injury to health, safety, property or the environment.
 
(s) Listing.  The Company is not in violation of the listing requirements of the
OTCQB Marketplace (the “OTCQB”) on which it trades, does not reasonably
anticipate that the Common Stock will be delisted by the OTCQB for the
foreseeable future, and has not received any notice regarding the possible
delisting of the Common Stock from the OTCQB.
 
(t) No General Solicitation or Integrated Offering.  Neither the Company nor any
person acting for the Company, has conducted any “general solicitation” (as such
term is defined in Regulation D) with respect to any of the Securities being
offered hereby.  Neither the Company nor any of its affiliates, nor any person
acting on its or their behalf, has directly or indirectly made any offers or
sales of any security or solicited any offers to buy any security under
circumstances that would require registration of the Securities being offered
hereby under the Securities Act or cause this offering of Securities to be
integrated with any prior offering of securities of the Company for purposes of
the Securities Act, which result of such integration would require registration
under the Securities Act, or any applicable stockholder approval provisions.
 
(u) No Brokers.  The Company has taken no action that would give rise to any
claim by any person for brokerage commissions, finder’s fees or similar payments
by any Purchaser relating to this Agreement or the transactions contemplated
hereby.
 
(v) Acknowledgment Regarding Securities.  The number of Conversion Shares
issuable upon conversion of the Preferred Stock and the number of Warrant Shares
issuable upon exercise of the Series B Warrants may increase in certain
circumstances.  The Company’s directors and executive officers have studied and
fully understand the nature of the Securities being sold hereunder.  The Company
acknowledges that its obligation to issue Conversion Shares upon conversion of
the Preferred Stock in accordance with the terms thereof and the Warrant Shares
upon the exercise of the Series B Warrants in accordance with the terms thereof
is absolute and unconditional, regardless of the dilution that such issuance may
have on the ownership interests of other stockholders and the availability of
remedies provided for in any of the Transaction Documents relating to a failure
or refusal to issue Conversion Shares or Warrant Shares.  Taking the foregoing
into account, the Company’s Board of Directors has determined in its good faith
business judgment that the issuance of the Preferred Stock and Series B Warrants
hereunder and the consummation of the other transactions contemplated hereby are
in the best interests of the Company and its stockholders.
 
(w) Disclosure.  All information relating to or concerning the Company and/or
any of its Subsidiaries set forth in this Agreement or provided to the
Purchasers pursuant to Section 2(d) hereof or otherwise by the Company in
connection with the transactions contemplated hereby is true and correct in all
material respects and the Company has not omitted to state any material fact
necessary in order to make the statements made herein or therein, in light of
the circumstances under which they were made, not misleading.  No event or
circumstance has occurred or exists with respect to the Company or its
Subsidiaries or their respective businesses, properties, prospects, operations
or financial conditions, which has not been publicly disclosed but, (i) under
applicable law, rule or regulation, would be required to be disclosed by the
Company in a registration statement filed on the date hereof by the Company
under the Securities Act with respect to a primary issuance of the Company’s
securities, or (ii) could have a material adverse effect on any Purchaser’s
investment hereunder or (iii) could have a Material Adverse Effect.

 
-9-

--------------------------------------------------------------------------------

 
 
(x) Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Purchaser is (i) an
officer or director of the Company or any of its Subsidiaries, (ii) an
“affiliate” (as defined in Rule 144) of the Company or any of its Subsidiaries
or (iii) to its knowledge, a “beneficial owner” of more than 10% of the shares
of Common Stock (as defined for purposes of Rule 13d-3 of the 1934 Act). The
Company further acknowledges that no Purchaser is acting as a financial advisor
or fiduciary of the Company or any of its Subsidiaries (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Purchaser or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated hereby and thereby is merely incidental to such
Purchaser’s purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into the Transaction Documents
has been based solely on the independent evaluation by the Company and its
representatives.
 
(y) Acknowledgement Regarding Purchasers’ Trading Activity. It is understood and
acknowledged by the Company that (i) following the public disclosure of the
transactions contemplated by the Transaction Documents in accordance with the
terms thereof, none of the Purchasers have been asked by the Company or any of
its Subsidiaries to agree, nor has any Purchaser agreed with the Company or any
of its Subsidiaries, to desist from effecting any transactions in or with
respect to (including, without limitation, purchasing or selling, long and/or
short) any securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold any of the Securities for any
specified term; and (ii) each Purchaser shall not be deemed to have any
affiliation with or control over any arm’s length counterparty in any
“derivative” transaction.  The Company further understands and acknowledges that
following the public disclosure of the transactions contemplated by the
Transaction Documents one or more Purchasers may engage in hedging and/or
trading activities at various times during the period that the Securities are
outstanding. The Company acknowledges that such aforementioned hedging and/or
trading activities do not constitute a breach of this Agreement or any other
Transaction Document or any of the documents executed in connection herewith or
therewith.
 
(z) No Disqualification Events.  None of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering hereunder, any beneficial owner of 20% or
more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale (each, a “Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”).  The Company has exercised reasonable care to
determine whether any Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchasers a copy of any disclosures
provided thereunder.
 
(aa) Notice of Disqualification Events. The Company will notify the Purchasers
and the Placement Agent in writing, prior to the Closing Date of (i) any
Disqualification Event relating to any Covered Person and (ii) any event that
would, with the passage of time, become a Disqualification Event relating to any
Covered Person.
 
(bb) Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i)

 
-10-

--------------------------------------------------------------------------------

 
 
(cc) Solvency.  Based on the consolidated financial condition of the Company,
immediately following the Closing: (i) the fair saleable value of the Company's
assets exceeds the amount that will be required to be paid on or in respect of
the Company's existing debts and other liabilities (including known contingent
liabilities) as they mature, (ii) the Company's assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid.  The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).  The Company has no
knowledge of any facts or circumstances, which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date.  Schedule 3(cc)
sets forth, as of the date of the Initial Closing, all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments.  For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company's consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP.  Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.
 
4. COVENANTS.
 
(a) Best Efforts.  The parties shall use their respective best efforts timely to
satisfy each of the conditions described in Sections 6 and 7 of this Agreement.
 
(b) Commercial Loan.  The Company shall use its best efforts to secure a
commercial loan (the “Commercial Loan”), the proceeds from which will be used to
satisfy up to approximately $4.3 million of certain of the Company’s outstanding
convertible notes (“Notes”).  The Purchasers acknowledge and agree the certain
of the Notes will be converted into Preferred Stock and Series B Warrants
offered to Purchasers hereunder.
 
(c) Form D:  Blue Sky Laws.  The Company shall file with the SEC a Form D with
respect to the Securities as required under Regulation D and provide a copy
thereof to each Purchaser promptly after such filing.  The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Securities for sale to each Purchaser
pursuant to this Agreement under applicable securities or “blue sky” laws of the
states of the United States or obtain exemption therefrom, and shall provide
evidence of any such action so taken to each Purchaser on or prior to the
Closing Date. On or before 8:30am New York City time on the first business day
after the date of this Agreement, the Company shall file a Form 8-K with the SEC
concerning this Agreement and the transactions contemplated hereby, which Form
8-K shall attach this Agreement and its Exhibits as exhibits to such Form 8-K
(the “8-K Filing”).  In the event of a breach of any of the foregoing covenants
by the Company (as determined in the reasonable good faith judgment of such
Purchaser), in addition to any other remedy provided herein or in the
Transaction Documents, such Purchaser shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees or agents.  No Purchaser shall have any liability to the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents, for any such disclosure.  From and
after the 8-K Filing, the Company hereby acknowledges that no Purchaser shall be
in possession of any material nonpublic information received from the Company,
any of its Subsidiaries or any of its respective officers, directors, employees
or agents, that is not disclosed in the 8-K Filing. The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents not to, provide any Purchaser with any
material nonpublic information regarding the Company or any of its Subsidiaries
from and after the 8-K Filing without the express written consent of such
Purchaser.

 
-11-

--------------------------------------------------------------------------------

 
 
(d) Reporting Status.  So long as any Purchasers (or any of their respective
affiliates) beneficially own any of the Securities, the Company shall timely
file all reports required to be filed with the SEC pursuant to the Exchange Act,
and the Company shall not terminate its status as an issuer required to file
reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would permit such termination.  In addition, the Company
shall take all actions necessary to meet the “registrant eligibility”
requirements set forth in the general instructions to Form S-1 or any successor
form thereto, to continue to be eligible to register the resale of its Common
Stock on a registration statement on Form S-1 under the Securities Act.
 
(e) Use of Proceeds.  The Company shall use the proceeds from the sale and
issuance of the Preferred Stock and Series B Warrants for general corporate
purposes and working capital and such proceeds shall not be used to (i) pay
dividends; (ii) purchase debt or equity securities of any entity (including
redeeming the Company’s own securities), except for (A) evidences of
indebtedness issued or fully guaranteed by the United States of America and
having a maturity of not more than one year from the date of acquisition, (B)
certificates of deposit, notes, acceptances and repurchase agreements having a
maturity of not more than one year from the date of acquisition issued by a bank
organized in the United States, (C) the highest-rated commercial paper having a
maturity of not more than one year from the date of acquisition, and (D) “Money
Market” fund shares, or money market accounts fully insured by the Federal
Deposit Insurance Corporation and sponsored by banks and other financial
institutions, provided that the investments consist principally of the types of
investments described in clauses (A), (B), or (C) above; or (iii) make any
investment not directly related to the current business of the Company.
 
(f) Reservation of Shares.  The Company shall, at and after such time as the
Company’s stockholders have approved an amendment to its Articles of
Incorporation to increase the number of authorized shares of Common Stock from
40,000,000 to at least 100,000,000 shares (the “Amendment”), but in no event
later than sixty (60) days following the Initial Closing, reserve such number of
shares of its authorized but unissued shares of Common Stock to provide for full
conversion of the Preferred Stock and the issuance of the Conversion Shares in
connection therewith, the full exercise of the Series B Warrants and the
issuance of the Warrant Shares in connection therewith and as otherwise required
by the Preferred Stock, the Series B Warrants and the Registration Rights
Agreement (collectively, the “Issuance Obligations”) provided, however, that in
the event the SEC conducts a full review of the preliminary information
statement filed in connection with approval, by written consent, of the
Amendment by a majority of the Company’s stockholders, such period may be
extended, if reasonably necessary, by an additional thirty (30) days (the
“Amendment Date”).  In the event such number of shares becomes insufficient to
satisfy the Issuance Obligations, the Company shall take all necessary action to
authorize and reserve such additional shares of Common Stock necessary to
satisfy the Issuance Obligations.
 
(g) Listing.  The Company shall maintain, so long as any Purchasers (or any of
their respective affiliates) beneficially own any Securities, the listing of all
Conversion Shares and Warrant Shares from time to time issuable upon conversion
of the Preferred Stock and exercise of the Series B Warrants on each national
securities exchange, automated quotation system or electronic bulletin board on
which shares of Common Stock are currently listed.  The Company will use its
best efforts to continue the listing and trading of its Common Stock on the
OTCQB or the Nasdaq National Market (the “National Market”) or the NYSE MKT
Exchange (the “NYSE MKT”) and will comply in all respects with the reporting,
filing and other obligations under the bylaws or rules of the Financial Industry
Regulatory Authority (“FINRA”), such exchanges, or such electronic system, as
applicable.  The Company shall promptly provide to each Purchaser copies of any
notices it receives regarding the continued eligibility of the Common Stock for
trading on the OTCQB or on any securities exchange or automated quotation system
on which securities of the same class or series issued by the Company are then
listed or quoted, if any.
 
(h) Fees.  The Company shall reimburse Wolverine Flagship Fund Trading Limited
(“Wolverine”) or its designee(s) for all costs and expenses incurred by it or
its affiliates in connection with the transactions contemplated by the
Transaction Documents (including, without limitation, all legal fees and
disbursements in connection therewith, structuring, documentation and
implementation of the transactions contemplated by the Transaction Documents and
due diligence and regulatory filings in connection therewith) in a
non-accountable amount equal to $12,000, which amount shall either be (i)
withheld by Wolverine from its Purchase Price at the Closing,  or (ii) paid by
the Company to Wolverine at the Closing.  The Company shall be responsible for
the payment of any placement agent's fees, financial advisory fees, or broker's
commissions (other than for Persons engaged by any Purchaser) relating to or
arising out of the transactions contemplated hereby.  The Company shall pay, and
hold each Purchaser harmless against, any liability, loss or expense (including,
without limitation, reasonable attorneys' fees and out-of-pocket expenses)
arising in connection with any claim relating to any such payment. Except as
otherwise set forth in the Transaction Documents, each party to this Agreement
shall bear its own expenses in connection with the sale of the Securities to the
Purchasers.

 
-12-

--------------------------------------------------------------------------------

 
 
(i) Corporate Existence.  So long as any Purchasers (or any of their respective
affiliates) beneficially own any Securities, the Company shall maintain its
corporate existence, and in the event of a merger, consolidation or sale of all
or substantially all of the Company’s assets, the Company shall ensure that the
surviving or successor entity in such transaction and, if an entity different
from the successor or acquiring entity, the entity whose securities into which
the Common Stock shall become convertible or exchangeable in such transaction
(i) assumes the Company’s obligations under this Agreement and the other
Transaction Documents and the agreements and instruments entered into in
connection herewith and therewith regardless of whether or not the Company would
have had a sufficient number of shares of Common Stock authorized and available
for issuance in order to effect the conversion of all the Preferred Stock and
exercise in full of all Series B Warrants outstanding as of the date of such
transaction and (ii) except in the event of a merger, consolidation of the
Company into any other corporation, or the sale or conveyance of all or
substantially all of the assets of the Company where the consideration consists
solely of cash, the surviving or successor entity and, if an entity different
from the successor or acquiring entity, the entity whose securities into which
the Common Stock shall become convertible or exchangeable in such transaction,
is a publicly traded corporation whose common stock is listed for trading on the
National Market or the NYSE MKT.
 
(j) Financial Information. The Company agrees to send the following to each
Purchaser so long as such Purchaser (or any of its respective Affiliates)
beneficially owns any of the Securities: (i) unless the following are filed with
the SEC through EDGAR and are available to the public through the EDGAR system,
(A) copies of an annual report meeting the requirements of Form 10-K and
quarterly reports meeting the requirements of Form 10-Q within the time periods
required by the SEC for an issuer of the Company’s market capitalization,
(B) any interim reports or any consolidated balance sheets, income statements,
stockholders' equity statements and/or cash flow statements for any period other
than annual, (C) current reports meeting the requirements of Form 8-K with the
time periods required by the SEC, and (D) any registration statements or
amendments  thereto; and (ii) copies of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.
 
(k) Additional Registration Statements. Until the Applicable Date (as defined
below) and at any time thereafter while any Registration Statement is not
effective or any prospectus contained therein is not available for use, the
Company shall not file a registration statement under the Securities Act
relating to securities that are not the Registrable Securities (as defined in
the Registration Rights Agreement).  “Applicable Date” means the first date on
which the resale by the Purchasers of all Registrable Securities is covered by
one or more effective Registration Statements (and each prospectus contained
therein is available for use on such date).
 
(l) Additional Issuance of Securities.  The Company agrees that for the period
commencing on the date hereof and ending on the date immediately following the
first anniversary of the Applicable Date (provided that such period shall be
extended by the number of days during such period and any extension thereof
contemplated by this proviso on which the Registration Statement is not
effective or any prospectus contained therein is not available for use) (the
“Restricted Period”), neither the Company nor any of its Subsidiaries shall
directly or indirectly issue, offer, sell, grant any option or right to
purchase, or otherwise dispose of (or announce any issuance, offer, sale, grant
of any option or right to purchase or other disposition of) any equity security
or any equity-linked or related security (including, without limitation, any
“equity security” (as that term is defined under Rule 405 promulgated under the
Securities Act), any convertible securities, any debt, any preferred stock or
any purchase rights (any such issuance, offer, sale, grant, disposition or
announcement (whether occurring during the Restricted Period or at any time
thereafter) is referred to as a “Subsequent Placement”). Notwithstanding the
foregoing, this Section 4(l) shall not apply in respect of the issuance of:
 
(A)       shares of Common Stock or standard options to purchase Common Stock to
directors, officers, consultants or employees of the Company in their capacity
as such pursuant to an Approved Share Plan (as defined below), provided that (1)
all such issuances (taking into account the shares of Common Stock issuable upon
exercise of such options) after the date hereof pursuant to this clause (A) do
not, in the aggregate, exceed more than twelve (12) million shares of Common
Stock (as adjusted for stock splits, stock combinations and other similar
transactions occurring after the date of this Agreement) and (2) the exercise
price of any such options is not lowered, none of such options are amended to
increase the number of shares issuable thereunder and none of the terms or
conditions of any such options are otherwise materially changed in any manner
that adversely affects any of the Purchasers;

 
-13-

--------------------------------------------------------------------------------

 
 
(B)       shares of Common Stock issued upon the conversion or exercise of, or
otherwise on account of, Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Share Plan that are covered
by clause (A) above) issued prior to the date hereof, provided that the
conversion, exercise or other method of issuance (as the case may be) of any
such Convertible Security is made solely pursuant to the conversion, exercise or
other method of issuance (as the case may be) provisions of such Convertible
Security that were in effect on the date immediately prior to the date of this
Agreement, the conversion, exercise or issuance price of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Share Plan that are covered by clause (A) above) is not lowered,
none of such Convertible Securities are (other than standard options to purchase
Common Stock issued pursuant to an Approved Share Plan that are covered by
clause (A) above) (nor is any provision of any such Convertible Securities)
amended or waived in any manner (whether by the Company or the holder thereof)
to increase, or which results in an increase in, the number of shares issuable
thereunder and none of the terms or conditions of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Share Plan that are covered by clause (A) above) are otherwise
materially changed or waived (whether by the Company or the holder thereof) in
any manner that adversely affects any of the Purchasers;
 
(C)      the Conversion Shares,
 
(D)      the Warrants;
 
(E)       the Warrant Shares;
 
(F)           shares of Common Stock to consultants, vendors or other third
parties in satisfaction of any debt, payable or other obligation of the Company
to such party, provided that all such issuances after the date hereof pursuant
to this clause do not, in the aggregate, exceed more than two (2) million shares
of Common Stock (as adjusted for stock splits, stock combinations and other
similar transactions occurring after the date of this Agreement) (each of the
foregoing in clauses (A) through (F), collectively the “Excluded Securities”).


“Approved Share Plan” means any employee benefit plan which has been approved by
the board of directors of the Company prior to or subsequent to the date hereof
pursuant to which shares of Common Stock and standard options to purchase Common
Stock may be issued to any employee, officer, director or consultant for
services provided to the Company in their capacity as such.
 
“Convertible Securities” means any capital stock, convertible debenture or other
security of the Company or any of its Subsidiaries that is, or may become, at
any time and under any circumstances directly or indirectly convertible into,
exercisable or exchangeable for, or which otherwise entitles the holder thereof
to acquire, any capital stock or other security of the Company (including,
without limitation, Common Stock) or any of its Subsidiaries.
 
(m) Variable Rate Transaction. So long as any Purchasers (or any of their
respective affiliates) beneficially own any of the Securities, the Company and
each Subsidiary shall be prohibited from effecting or entering into an agreement
to effect any Subsequent Placement involving a Variable Rate
Transaction.  “Variable Rate Transaction” means a transaction in which the
Company or any Subsidiary (i) issues or sells any Convertible Securities either
(A) at a conversion, exercise or exchange rate or other price that is based upon
and/or varies with the trading prices of, or quotations for, the shares of
Common Stock at any time after the initial issuance of such Convertible
Securities, or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such
Convertible Securities or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock, other than pursuant to a customary “weighted average”
anti-dilution provision or (ii) enters into any agreement (including, without
limitation, an “equity line of credit” or an “at-the-market offering”) whereby
the Company or any Subsidiary may sell securities at a future determined price
(other than standard and customary “preemptive” or “participation” rights). Each
Purchaser shall be entitled to obtain injunctive relief against the Company and
its Subsidiaries to preclude any such issuance, which remedy shall be in
addition to any right to collect damages.

 
-14-

--------------------------------------------------------------------------------

 
 
(n) No Integrated Offerings.  The Company shall not make any offers or sales of
any security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the
Securities Act or cause this offering of the Securities to be integrated with
any other offering of securities by the Company for purposes of any stockholder
approval provision applicable to the Company or its securities.
 
(o) Legal Compliance.  The Company shall conduct its business and the business
of its Subsidiaries in compliance with all laws, ordinances or regulations of
governmental entities applicable to such businesses, except where the failure to
do so would not have a Material Adverse Effect.
 
(p)  Amendment to Articles.  The Company will promptly take all corporate action
necessary to authorize and reserve a sufficient number of shares, including,
without limitation, if necessary calling a special meeting of stockholders to
authorize additional shares to meet the Company’s obligations to issue the
Conversion Shares and Warrant Shares, obtain stockholder approval of an increase
in such authorized number of shares, and shall use reasonable best efforts to
obtain the favorable vote of the Company’s officer’s and directors.  The Company
shall use its reasonable best efforts to obtain such stockholder approval within
sixty (60) days following the Initial Closing.


5. TRANSFER AGENT INSTRUCTIONS.
 
(a) Upon conversion of the Preferred Stock or exercise of the Series B Warrants
by any person, (i) if the DTC Transfer Conditions (as defined below) are
satisfied, the Company shall promptly (and in any event within three business
days) cause its transfer agent to electronically transmit all Conversion Shares
and Warrant Shares by crediting the account of such person or its nominee with
the Depository Trust Company (“DTC”) through its Deposit Withdrawal Agent
Commission system; or (ii) if the DTC Transfer Conditions are not satisfied, the
Company shall promptly (and in any event within three business days) issue and
deliver, or instruct its transfer agent to issue and deliver, certificates
(subject to the legend and other applicable provisions hereof and the
Certificate of Designation and Series B), registered in the name of such person
its nominee, physical certificates representing the Conversion Shares and
Warrant Shares, as applicable.  Even if the DTC Transfer Conditions are
satisfied, any person effecting a conversion of Preferred Stock or exercising
Series B Warrants may instruct the Company to deliver to such person or its
nominee physical certificates representing the Conversion Shares and Warrant
Shares, as applicable, in lieu of delivering such shares by way of DTC
Transfer.  For purposes of this Agreement, “DTC Transfer Conditions” means that
(A) the Company’s transfer agent is participating in the DTC Fast Automated
Securities Transfer program and (B) the certificates for the Conversion Shares
or Warrant Shares required to be delivered do not bear a legend and the person
effecting such conversion or exercise is not then required to return such
certificate for the placement of a legend thereon.
 
(b) The Company warrants that no instruction other than such instructions
referred to in this Section 5, and stop transfer instructions to give effect to
Section 2(f) hereof in the case of the transfer of the Conversion Shares or
Warrant Shares prior to registration of the Conversion Shares and Warrant Shares
under the Securities Act or without an exemption therefrom, shall be given by
the Company to its transfer agent and that the Securities shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement.  Nothing in this Section shall affect in any way the
Purchasers’ obligations and agreement set forth in Section 2(g) hereof to resell
the Securities pursuant to an effective registration statement or under an
exemption from the registration requirements of applicable securities law.
 
(c) If any Purchaser provides the Company and the transfer agent with an opinion
of counsel, which opinion of counsel shall be in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that
the Securities to be sold or transferred may be sold or transferred pursuant to
an exemption from registration, or any Purchaser provides the Company with
reasonable assurances that such Securities may be sold under Rule 144 (which
shall not be required to include an opinion of counsel), the Company shall
permit the transfer and, in the case of the Conversion Shares and Warrant
Shares, promptly (and in any event within three business days) instruct its
transfer agent to issue one or more certificates in such name and in such
denominations as specified by the Purchasers.

 
-15-

--------------------------------------------------------------------------------

 
 
(d) If the Company fails to (i) issue and deliver (or cause to be delivered) to
a Purchaser by the time periods required in Sections 5(a) and (c) above (each, a
“Required Delivery Date”) a certificate representing the Securities so delivered
to the Company by such Purchaser that is free from all restrictive and other
legends or (ii) credit the account of such Purchaser’s or such Purchaser’s
nominee with DTC by the Required Delivery Date for such number of Conversion
Shares or Warrant Shares so delivered to the Company, then, in addition to all
other remedies available to such Purchaser, the Company shall pay in cash to
such Purchaser on each day after the Required Delivery Date that the issuance or
credit of such shares is not timely effected an amount equal to 1% of the
product of (A) the number of shares of Common Stock not so delivered or credited
(as the case may be) to such Purchaser or such Purchaser’s nominee multiplied by
(B) the Closing Sale Price (as defined in the Warrants) of the Common Stock on
the trading day immediately preceding the Required Delivery Date. In addition to
the foregoing, if the Company fails to so properly deliver such unlegended
certificates or so properly credit the balance account of such Purchaser’s or
such Purchaser’s nominee with DTC by the Required Delivery Date, and if on or
after the Required Delivery Date such Purchaser (or any other Person in respect,
or on behalf, of such Purchaser) purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Purchaser of all or any portion of the number of shares of Common Stock, or a
sale of a number of shares of Common Stock equal to all or any portion of the
number of shares of Common Stock, that such Purchaser so anticipated receiving
from the Company without any restrictive legend, then, in addition to all other
remedies available to such Purchaser, the Company shall, within three (3)
trading days after such Purchaser’s request and in such Purchaser’s sole
discretion, either (i) pay cash to such Purchaser in an amount equal to such
Purchaser’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including brokerage commissions and other out-of-pocket expenses, if any) (the
“Buy-In Price”), at which point the Company’s obligation to so deliver such
certificate or credit such Purchaser’s balance account shall terminate and such
shares shall be cancelled, or (ii) promptly honor its obligation to so deliver
to such Purchaser a certificate or certificates or credit such Purchaser’s DTC
account representing such number of shares of Common Stock that would have been
so delivered if the Company timely complied with its obligations hereunder and
pay cash to such Purchaser in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Conversion Shares
or Warrant Shares (as the case may be) that the Company was required to deliver
to such Purchaser by the Required Delivery Date multiplied by (B) the lowest
Closing Sale Price of the Common Stock on any trading day during the period
commencing on the date of the delivery by such Purchaser to the Company of the
applicable Conversion Shares or Warrant Shares (as the case may be) and ending
on the date of such delivery and payment under this clause (ii).
 
6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Preferred Stock
and Series B Warrants to each Purchaser hereunder is subject to the
satisfaction, at or before the Closing Date, of each of the following conditions
as to such Purchaser, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion:


(a) Each Purchaser shall have executed such Purchaser’s Execution Page to this
Agreement and each other Transaction Document to which such Purchaser is a party
and delivered the same to the Company.
 
(b) Each Purchaser shall have delivered the full amount of such Purchaser’s
Purchase Price in accordance with Section 8 hereof.
 
(c) The representations and warranties of each Purchaser shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date, which representations and warranties shall be true and correct as of such
date), and such Purchaser shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Purchaser at or
prior to the Closing Date.
 
(d) No statute, rule, regulation, executive order, decree, ruling, injunction,
action or proceeding shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 
-16-

--------------------------------------------------------------------------------

 
 
7. CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE.
 
The obligation of each Purchaser hereunder (which obligations shall be several,
and not joint) to purchase the Preferred Stock and Series B Warrants for which
it is subscribing from the Company hereunder is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
such conditions are for each Purchaser’s individual and sole benefit and may be
waived by any Purchaser as to such Purchaser at any time in such Purchaser’s
sole discretion:


(a) The Company shall have executed such Purchaser’s Execution Page to this
Agreement and each other Transaction Document to which the Company is a party
and delivered executed originals of the same to such Purchaser.
 
(b) The Certificate of Designation shall have been filed and accepted for filing
with the Secretary of State of the State of Nevada and a copy thereof certified
by the Secretary of State of the State of Nevada shall have been delivered to
such Purchaser.
 
(c) The Company shall have delivered to such Purchaser duly executed
certificates representing the Preferred Stock and Series B Warrants for the
number of shares of Preferred Stock and Series B Warrants being purchased by
such Purchaser (each in such denominations as such Purchaser shall request),
registered in such Purchaser’s name.
 
(d) The Common Stock shall be authorized for quotation and listed on the OTCQB
and trading in the Common Stock (or on the OTCQB generally) shall not have been
suspended by the SEC or the OTCQB.
 
(e) The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which representations and warranties shall be true and correct as of such date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.  Such Purchaser shall have received a certificate, executed
by the Chief Executive Officer of the Company after reasonable investigation,
dated as of the date of the Initial Closing to the foregoing effect and as to
such other matters as may reasonably be requested by such Purchaser.
 
(f) No statute, rule, regulation, executive order, decree, ruling, injunction,
action or proceeding shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which questions the validity of, challenges or prohibits the consummation
of, any of the transactions contemplated by this Agreement.
 
(g) Such Purchaser shall have received an opinion of the Company’s counsel,
dated as of the date of the Initial Closing, in substantially the form attached
hereto as Exhibit F.
 
(h) There shall have been no material adverse changes and no material adverse
developments in the business, properties, operations, prospects, financial
condition or results of operations of the Company and its Subsidiaries, taken as
a whole, since the date hereof, and no information that is materially adverse to
the Company and of which such Purchaser is not currently aware shall come to the
attention of such Purchaser.
 
(i) Such Purchaser shall have received a copy of resolutions, duly adopted by
the Board of Directors of the Company, which shall be in full force and effect
at the time of the  as of the date of the Initial Closing, authorizing the
execution, delivery and performance by the Company of this Agreement and the
other Transaction Documents and the consummation by the Company of the
transactions contemplated hereby and thereby, certified as such by the Secretary
or Assistant Secretary of the Company, and such other documents they reasonably
request in connection with the Closing.

 
-17-

--------------------------------------------------------------------------------

 
 
8. GOVERNING LAW; MISCELLANEOUS.
 
(a) Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of the State of California applicable to
contracts made and to be performed in the State of California.  The Company and
each Purchaser irrevocably consent to the exclusive jurisdiction of the United
States federal courts and the state courts located in the County of Orange,
State of California, in any suit or proceeding based on or arising under this
Agreement and irrevocably agree that all claims in respect of such suit or
proceeding may be determined in such courts. The Company irrevocably waives the
defense of an inconvenient forum to the maintenance of such suit or proceeding.
The Company further agrees that service of process upon the Company mailed by
first class mail shall be deemed in every respect effective service of process
upon the Company in any such suit or proceeding.  Nothing herein shall affect
the right of any Purchaser to serve process in any other manner permitted by
law.  The Company agrees that a final non-appealable judgment in any such suit
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.
 
(b) Termination.  In the event that the Closing with respect to any Purchaser
shall not have occurred within ten (10) days after the date such Purchaser has
executed this Agreement, then such Purchaser shall have the right to terminate
its obligations under this Agreement with respect to itself at any time on or
after the close of business on such date without liability of such Purchaser to
any other party; provided, however, (i) the right to terminate its obligations
under this Agreement pursuant to this Section 8(b) shall not be available to
such Purchaser if the failure of the transactions contemplated by this Agreement
to have been consummated by such date is the result of such Purchaser’s breach
of this Agreement and (ii) the abandonment of the sale and purchase of the
Securities shall be applicable only to such Purchaser providing such written
notice, provided further that no such termination shall affect any obligation of
the Company under this Agreement to reimburse such Purchaser for the expenses
described in Section 4(h) above. Nothing contained in this Section 8(b) shall be
deemed to release any party from any liability for any breach by such party of
the terms and provisions of this Agreement or the other Transaction Documents or
to impair the right of any party to compel specific performance by any other
party of its obligations under this Agreement or the other Transaction
Documents.
 
(c) Counterparts.  This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party.  This Agreement, once executed by a party, may be delivered to the
other parties hereto by facsimile transmission or electronic mail of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.
 
(d) Construction.  Whenever the context requires, the gender of any word used in
this Agreement includes the masculine, feminine or neuter, and the number of any
word includes the singular or plural.  Unless the context otherwise requires,
all references to articles and sections refer to articles and sections of this
Agreement, and all references to schedules are to schedules attached hereto,
each of which is made a part hereof for all purposes.  The descriptive head­ings
of the several articles and sections of this Agreement are inserted for purposes
of reference only, and shall not affect the meaning or construction of any of
the provisions hereof.
 
(e) Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.
 
(f) Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents (including any schedules and exhibits hereto and thereto) contain the
entire understanding of the Purchasers, the Company, their affiliates and
persons acting on their behalf with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Purchasers make any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
waived other than by an instrument in writing signed by the party to be charged
with enforcement, and no provision of this Agreement may be amended other than
by an instrument in writing signed by the Company and each Purchaser.  No
consideration shall be paid to a Purchaser by the Company in connection with an
amendment hereto unless each Purchaser similarly affected by such amendment
receives a pro rata amount of consideration from the Company, and, unless a
Purchaser agrees otherwise, each amendment hereto shall similarly affect each
Purchaser.

 
-18-

--------------------------------------------------------------------------------

 
 
(g) Notices.  Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally, by responsible overnight carrier or by
confirmed facsimile, and shall be effective five days after being placed in the
mail, if mailed, or upon receipt or refusal of receipt, if delivered personally
or by responsible overnight carrier or confirmed facsimile, in each case
addressed to a party.  The initial addresses for such communications shall be as
follows, and each party shall provide notice to the other parties of any change
in such party’s address:
 
(i) If to the Company:
 
True Drinks Holdings, Inc.
18552 MacArthur Boulevard, Suite 325
Irvine, CA 92612
Telephone: (949) 203-3500
Attention: Chief Financial Officer


 
with a copy simultaneously transmitted by like means (which transmittal shall
not constitute notice hereunder) to:



 
Disclosure Law Group LLP

 
600 West Broadway, Suite 700

 
San Diego, CA 92101

Telephone: (619) 795-1134
Facsimile: (619) 330-2101
Attention:  Daniel W. Rumsey, Esq.


(ii) If to any Purchasers, to the address set forth under such Purchaser’s name
on the Execution Page hereto executed by such Purchaser.
 
(h) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns.  Except as provided
herein, the Company shall not assign this Agreement or any rights or obligations
hereunder.  Any Purchaser may assign or transfer the Securities pursuant to the
terms of this Agreement and of such Securities, or assign such Purchaser’s
rights hereunder or thereunder to any other person or entity, except for direct
competitors of the Company or persons or entities that have publicly announced
plans to compete directly with the Company.  In addition, and notwithstanding
anything to the contrary contained in this Agreement or the other Transaction
Documents, the Securities may be pledged and all rights of any Purchaser under
this Agreement or any other Transaction Document may be assigned, without
further consent of the Company, to a bona fide pledgee in connection with such
Purchaser’s margin or brokerage account.
 
(i) Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
(j) Survival.  The representations and warranties of the Company and the
agreements and covenants set forth in Sections 3, 4, 5 and 8 hereof shall
survive the Closing notwithstanding any due diligence investigation conducted by
or on behalf of any Purchaser.  Moreover, none of the representations and
warranties made by the Company herein shall act as a waiver of any rights or
remedies any Purchaser may have under applicable U.S. federal or state
securities laws.
 
(k) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 
-19-

--------------------------------------------------------------------------------

 


(l) Indemnification.  In consideration of each Purchaser’s execution and
delivery of this Agreement and the other Transaction Documents and purchase of
the Securities hereunder, and in addition to all of the Company’s other
obligations under this Agreement and the other Transaction Documents, from and
after the Closing, the Company shall defend, protect, indemnify and hold
harmless each Purchaser and each other holder of the Securities and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement, collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith, and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), actually incurred by any Indemnitee as a result
of, or arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement, any other
Transaction Document or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement, any other Transaction
Document or any other certificate, instrument or document contemplated hereby or
thereby or (iii) any cause of action, suit or claim brought or made against such
Indemnitee by a third party (including for these purposes a derivative action
brought on behalf of the Company) and arising out of or resulting from (A) the
execution, delivery, performance or enforcement of this Agreement, any other
Transaction Document or any other certificate, instrument or document
contemplated hereby or thereby, (B) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
and sale of the Securities, (C) any disclosure made by such Purchaser pursuant
to Section 4(c) hereof, or (D) the status of such Purchaser or holder of the
Securities as an investor in the Company. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.
 
(m) Joint Participation in Drafting.  Each party to this Agreement has
participated in the negotiation and drafting of this Agreement and the other
Transaction Documents.  As such, the language used herein and therein shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party to
this Agreement.
 
(n) Knowledge.  As used in this Agreement, the term “knowledge” of any person or
entity shall mean and include (i) actual knowledge of any of the Company’s
officers or directors and (ii) that knowledge which a reasonably prudent
business person could have obtained in the management of his or her business
affairs after making due inquiry and exercising due diligence which a prudent
business person should have made or exercised, as applicable, with respect
thereto.
 
(o) Exculpation Among Purchasers.  The Company acknowledges that the obligations
of each Purchaser under this Agreement and each of the other Transaction
Documents are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under the Transaction Documents. Each
Purchaser acknowledges that it has independently evaluated the merits of the
transactions contemplated by this Agreement and the other Transaction Documents,
that it has independently determined to enter into the transactions contemplated
hereby and thereby, that it is not relying on any advice from or evaluation by
any other Purchaser, and that it is not acting in concert with any other
Purchaser in making its purchase of securities hereunder or in monitoring its
investment in the Company.  The Purchasers and, to its knowledge, the Company
agree that the no action taken by any Purchaser pursuant hereto or to the other
Transaction Documents, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or
would deem such Purchasers to be members of a “group” for purposes of Section
13(d) of the Exchange Act, and the Purchasers have not agreed to act together
for the purpose of acquiring, holding, voting or disposing of equity securities
of the Company. The Company has elected to provide all Purchasers with the same
terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers.  The Company
acknowledges that such procedure with respect to the Transaction Documents in no
way creates a presumption that the Purchasers are in any way acting in concert
or as a “group” for purposes of Section 13(d) of the Exchange Act with respect
to the Transaction Documents or the transactions contemplated hereby or thereby.
Each Purchaser acknowledges that it has been represented by its own separate
legal counsel in their review and negotiation of the Transaction Documents.

 
-20-

--------------------------------------------------------------------------------

 
 
(p) Business Days and Trading Days.  For purposes of this Agreement, the term
“business day” means any day other than a Saturday or Sunday or a day on which
banking institutions in the State of New York are authorized or obligated by
law, regulation or executive order to close, and the term “trading day” means
any day on which the OTCQB or, if the Common Stock is not then traded on the
OTCQB, the principal national securities exchange, automated quotation system or
other trading market where the Common Stock is then listed, quoted or traded, is
open for trading.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
-21-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.


TRUE DRINKS HOLDINGS, INC.




By:                                                                           
Name: Daniel Kerker
Title: Chief Financial Officer


PURCHASER:




(Print or Type Name of Purchaser)




By:                                                                           
Name:
Title:


RESIDENCE:                                                                           


ADDRESS:                      




Telephone:                                                      
Facsimile:                                                      
Attention:                                                      


AGGREGATE SUBSCRIPTION AMOUNT:


Number of shares of Preferred
Stock:                                                                                                           
Number of Series B Warrants: ___________________________________
Purchase Price ($______ per share of Preferred
Stock):                                                                                                                     